DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 112018490A).
In claim 1, Yang discloses in Figs. 2-5, an antenna oscillator unit, comprising a radiator (2-1, 2-2, 2-3, 2-4) and a balun support (FIG. 3, 4, 5, radiation arm 2-1, radiation arm 2-2, radiation arm 2-3 and radiation arm 2-4 is provided with integrally formed radiation vertical arm 2-1-1, radiation vertical arm 2-2-1, radiation vertical arm 2-3-1 and radiation vertical arm 2-4-1, the four radiation vertical arms together form a balun structure of the vibrator in the embodiment), wherein the radiator is fixed to the balun support, and the radiator comprises a plurality of low-frequency oscillator arms (2-1, 2-2, 2-3, 2-4) circumferentially distributed along the balun support, wherein each of the low-frequency oscillator arms (2-1 or 2-2 or 2-3 or 2-4) comprises two radiating sections (2-1 having an elbow or corner connecting a first side and a second side) connected to each other and a connecting section (at the elbow or corner) connecting the two radiating sections to form a closed loop (2-1 as shown), wherein the two radiating sections are substantially perpendicular to each other (the first side and the second side is 90 degree at the corner).
In claim 2, Yang further discloses the antenna oscillator unit according to claim 1, wherein the connecting section (elbow or corner) comprises two first connecting portions respectively connected to the two radiating sections (the first side and the second side) of the corresponding low-frequency oscillator arm (2-1) and a second connecting portion (welding portion 2-1-1-2) connected between the two first connecting portions, wherein an avoidance opening (large opening space for 2-1 or 2-2 or 2-3 or 2-4) is formed between the two first connecting portions and the second connecting portion for avoiding a high-frequency oscillator (no relationship with high-frequency oscillator).
In claim 8, Yang further discloses the antenna oscillator unit according to claim 1, wherein a number of the low-frequency oscillator arms is four (2-1, 2-2, 2-3, and 2-4), and two adjacent radiating sections of the two adjacent low-frequency oscillator arms are parallel to each other (as seen in Fig. 2).
In claim 9, Yang further discloses the antenna oscillator unit according to claim 1, wherein each of the low-frequency oscillator arms further comprises a plurality of loading blocks (two parallel sections in 2-1).
In claim 10, Yang further discloses the antenna oscillator unit according to claim 1, wherein each of the low-frequency oscillator arms further comprises a bulk feeding portion (radiating vertical arm 2-2-1) connected between the two radiating sections (the first side and the second side).
In claim 11, Yang further discloses the antenna oscillator unit according to claim 1, wherein the radiator further comprises a substrate (supporting plate 2-11 in Fig. 10), wherein the plurality of low-frequency oscillator arms (2-1, 2-2, 2-3, 2-4) are disposed on the substrate (supported by the plate 2-11).
In claim 16, Yang further discloses the antenna oscillator unit according to claim 1, further comprising a feeding board (feeding line 2-10 in Fig. 9) fixed to the balun support (2-1-1, 2-2-1, 2-3-1, 2-4-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Ding et al. (CN 111600116 A).
In claim 12, Yang discloses the antenna oscillator unit according to claim 1; except wherein a mounting groove mating with the balun support is provided on each of the low-frequency oscillator arms.
However, in the same field of endeavor, Ding discloses in Fig. 4, a mounting groove mating (212) with the balun support is provided on each of the low-frequency oscillator arms (12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply groove and groove mating of Ding into the device of Yang for easy coupling radiators to balun of an antenna oscillator, thus save time and cost.  
In claim 13, Yang discloses the antenna oscillator unit according to claim 1; except wherein the balun support comprises two cross-engaged balun boards, wherein each of the balun boards has a first surface, a second surface opposite to the first surface, a feeding line on the first surface, and a balun line on the second surface.
However, the same filed of endeavor, Ding discloses in Figs. 2-3, wherein the balun support (20) comprises two cross-engaged balun boards (211), wherein each of the balun boards has a first surface, a second surface opposite to the first surface, a feeding line (22) on the first surface, and a balun line (23) on the second surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the balun support (20) comprises two cross-engaged balun boards (211), wherein each of the balun boards has a first surface, a second surface opposite to the first surface, a feeding line (22) on the first surface, and a balun line (23) on the second surface with the device of Yang to provide a base station antenna oscillator, comprising a radiation assembly connected with each other, a feeding balun, a bottom plate and a conductor plate, wherein the radiation assembly comprises a radiation substrate and a radiator arranged on the radiation substrate; one end of the feeding balun passes through the radiation substrate and is connected to the radiator.
In claim 14, Yang in view of Ding discloses the antenna oscillator unit according to claim 13, wherein Ding further discloses the feeding line (22) comprises a plurality of bulk portions (fat portions for 221) and a plurality of zigzag portions (bending portion for 211) that are alternately connected.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Ding et al. as applied to claim 13 above, and further in view of Zhou et al. (CN 207009668 U).
In claim 15, Yang in view of Ding discloses the antenna oscillator unit according to claim 13; except wherein the balun line comprises two elongated balun blocks respectively arranged on both sides of the other of the balun boards.
However, in the same field of endeavor, Zhou discloses in Fig. 4, wherein the balun line comprises two elongated balun blocks (3) respectively arranged on both sides of the other of the balun boards.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the balun line comprises two elongated balun blocks respectively arranged on both sides of the other of the balun boards of Zhou in the device of Yang and Ding, wherein an antenna comprising antenna arm, micro-strip balun and a ground plate are arranged on the medium substrate layer; an antenna arm connected to ground through a microstrip balun line, micro-strip feed line is provided with a through hole electrically connected to the micro-strip balun line on the medium substrate on the medium substrate micro-strip feeder line, the utility model on the microstrip feed line serially connected microstrip balun line, through a microstrip balun line, realizing the antenna imbalance-balance conversion, ensuring excitation of balanced dipole antenna, this utility model also has simple structure, low cost, convenient and fast operation and control.
Allowable Subject Matter
7.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Li (US 10205226 B2) teaches a miniaturized dual-polarized base station antenna, comprising a radiation device and a feeding unit. The feeding unit comprises two coaxial cables and two vertical baluns consisting of two conductors, and the radiation device is supported on a reflecting plate. The radiation device consists of four crossed oscillators and four groups of symmetric striplines, and the four groups of symmetric striplines are in the center of the radiation device and connected to the crossed oscillators and feed the four crossed oscillators in a matched manner. In the center of the radiation device, the adjacent conductors of the four groups of symmetric striplines are connected to each other to form an end-to-end connected closed conductor ring, and a top conductor sheet on the center of the radiation device is a square or circular metal member.
Xu et al. (US 20210210840 A1) teaches a base station antenna comprising a balun support component and a substrate. The balun support component comprises a ground circuit and a balun circuit comprising a plurality of bending parts and a plurality of connecting parts which are alternately connected. Each bending part comprises two wires extending in opposite directions and a bending wire connecting the two wires. The substrate comprises a first surface and a second surface opposite to the first surface. The second surface of the substrate is disposed on the balun support component. The first surface comprises an oscillator arm comprising a first end and a second end. The first end is closer to the center of the substrate than the second end. The second surface comprises a metal ring. The balun circuit and the ground circuit are electrically connected to the oscillator arm.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844